*554Supreme Court In Chancery

Between


John Hale & Felicite Hale defendants and James Lyon complainant

The p ea of John Hale and Felicite Hale defendants to the Bill of complaint of James Lyon Complainant—
The said defendants by protestation not Confessing or acknowledging all or any of the matters or things in the Complainants said Bill of complaint Contained to be true in such manner and form as the same are therein declared and set forth do plead thereunto and to the relief sought and prayed, that the equity of Redemption of them the said defendants in all and singular the said mortgaged premises in the said Bill described and set forth may by the decree of this Honorable Court be barred and foreclosed and for cause of plea say that heretofore on the said thirteenth day of November in the year of our Lord one thousand eight hundred and twenty nine mentioned in the said Bill of complaint the day of the date of the said Bond and Mortgage therein specified & set forth, the said Complainant did enter into a covenant and agreement under his hand and seal to and with him the said defendant John Hale in and by which after reciting the execution of the Said Bond and Mortgage and the Condition thereof and after reciting that the said land for the purposes of the said agreement, had been divided into Seven distinct parcels and portions and numbered as is is in said Bill set forth the said Complainant did Covenant and bind himself his heirs, Executors and administrators to the said John Hale his heirs, executors, administrators and assigns among other things, that in Case default should be made in the payment of a part only of the money secured to be paid by the said Bond and mortgage he the said complainant would not at once proceed to foreclose and sell all the said mortgaged premises by virtue of the power contained in the said mortgage but only so much or such parcels thereof as would be necessary and sufficient on such sale to pay the sum due on the said Bond and mortgage at the time of such sale and the Costs of such foreclosure, and that he would select for foreclosure such parcel or parcels as would Come nearest in value agreeable to the said estimation in the said mortgage and Covenant and in the said Bill specified and set forth to the sum so being in default and the Costs of such sale as by the said Covenant now in the possession of the said defendant John Hale and ready to be produced and proven will more fully and at large appear— and the said defendants aver that default has been made in the payment of part only of the money secured to be paid by the said Bond and mortgage— and therefore the said defendants do plead the matters aforesaid in bar of the said Complainant’s Bill of Complaint and the relief aforesaid sought thereby—■ and pray the judgment of this Honorable Court whether it behoves them to make any other a further answer thereunto than as aforesaid and pray to be hence dismissed with their reasonable Costs in this behalf most wrongfully sustained.-
. „ . Michigan Territory Wayne County
ss
Farnsworth & Goodwin Solicitors and of counsel for the Defts
The above named defendant John Hale being duly sworn says, that the above plea is true in substance and fact—
John Hale
Sworn and Subscribed to before me
at Detroit this ad day of May A. D 1834
Jn° Winder Clerk